DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1, Examiner notes the use of “quality” which may have been intended to recite “quantity” in line 9 as it defines “resource block quantity” as disclosed. The same objections are made to claims 6, 12, 17. Quality is not used in the specification thus it Examiner’s belief that this term was used by mistake.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 3, 4, 6, 8-9, 11-12, 14-15, 17, 19-20, 22-24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 20200280999 A1 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of Current Application
Claim 4 and claim 1 of  20200280999
A method, comprising: receiving, by a terminal device, indication information from a network device, wherein the indication information indicates a number indicating a first subcarrier, and the indication information indicates a first resource block quantity; and determining, by the terminal device, a first resource based on the indication information, wherein the first resource is to-be-reserved for use in a second system and is used for receiving a reference signal in a first system; and wherein the first subcarrier is in the second system and corresponds to a center subcarrier of the first system, and the first 


4. The method according to claim 1, wherein the first information further comprises fifth indication information and sixth indication information, the fifth indication information is used to indicate an offset, on one resource block (RB), of a downlink narrowband reference signal (NRS) or an offset, on one RB, of a cell-specific reference signal (CRS), and the sixth indication information is used to indicate a quantity of NRS ports; and the first resource is a resource determined by the terminal based on the first indication information, the second indication information, the fifth indication information, and the sixth indication information.


Although the claims are not identical, the reference application indicates center frequency location, RB quantity as in claim 4, and a resource that is to be reserved based on a reference signal in a first system.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3-6, 8-12, 14-17, 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim”) (US 20190141696 A1) in view of Nilsson (US 20140314175 A1). 

Regarding claim 1, Kim teaches:
A method, comprising: receiving, by a terminal device, indication information from a network device, wherein the indication information indicates a number indicating a first subcarrier [¶0204-206, UE receives signaling indicating a number i.e. offset to determine center frequency tone of LTE system being the first subcarrier]; and determining, by the terminal device, a first resource based on the indication information, wherein the first resource is to-be-reserved for use in a second system and is used for receiving a reference signal in a first system [¶0219-220, ¶00227-228, UE does not transmit on resource in NR used for LTE CRS, LTE being first system, thus reserved in second system being NR, and based on signaling indicating DC tone]; 
and wherein the first subcarrier is in the second system and corresponds to a center subcarrier of the first system [¶0204-206, ¶0227-228 center subcarrier of LTE first system being first subcarrier in second system being NR ].
Kim teaches receiving information with a number indicating a first subcarrier but does not expressly teach receiving a quantity.
Nilsson teaches the indication information indicates a first resource block quantity and the first resource block quantity is a quality of resource blocks of a system bandwidth of the first system [¶0046 number of resource blocks used by device 400 may be indicated to the UE by a base station for LTE i.e. first system ¶0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include a number of RBs . Kim teaches specific LTE-related information for configuring NR resources but does not expressly teach a quantity of RBs. It would have been obvious to modify Kim to include this RB information as in Nilsson ¶0046 who teaches this allows for the wireless device to stay updated on the number of RBs in the LTE system which may potentially vary over time.

Regarding claim 3, Kim-Nilsson teaches:
The method according to claim 1, wherein the reference signal comprises a cell-specific reference signal (CRS) in the first system [Kim ¶0219-220, ¶00227-228, UE does not transmit on resource in NR used for LTE CRS, LTE being first system, thus reserved in second system being NR].

Regarding claim 4, Kim-Nilsson teaches:
The method according to claim 1, wherein the first system is an LTE system, and the second system is an NR system [Kim ¶0219-220, ¶00227-228, UE does not transmit on resource in NR used for LTE CRS, LTE being first system, thus reserved in second system being NR].

Regarding claim 5, Kim-Nilsson teaches:
The method according to claim 1, wherein a first location of the first resource on a left side of the first subcarrier in the second system is different than a second location of the first resource on a right side of the first subcarrier in the second system, the first subcarrier in the second system corresponding to the center subcarrier of the first system [Kim See Figure 15, ¶0197-216, second system shown as NewRAT includes reserved first resource on both sides of a center frequency in resource grid for LTE see No TX which corresponds to CRS of LTE, and resources in different positions are different from each other and on either side of center carrier which is indicated to the UE, see also Figure 16 where resource on either side of the DC tone are reserved when used for a signal in LTE].

Regarding claim 6, Kim-Nilsson teaches:
A method, comprising: sending, by a network device, indication information to a terminal device, wherein the indication information indicates a number indicating a first subcarrier [¶0204-206, UE receives signaling indicating a number i.e. offset to determine center frequency tone of LTE system being the first subcarrier, received from base station see figure 23], the indication information instructing the terminal device to reserve a resource for use in a second system with the resource accessed by the terminal device for receiving a reference signal in a first system  [see ¶0200, ¶0209, ¶218-220, ¶00227-230, UE does not transmit on resource in NR used for LTE CRS, LTE being first system, thus reserved in second system being NR based on signaling from UE, based on signaling indicating DC tone placement and rate matching / REs for CRS in LTE]; and wherein the first subcarrier is in the second system and corresponds to a center subcarrier of the first system [¶0204-206, ¶0227-228 center subcarrier of LTE first system being first subcarrier in second system being NR ].
Kim teaches receiving information with a number indicating a first subcarrier but does not expressly teach receiving a quantity.
Nilsson teaches the indication information indicates a first resource block quantity and the first resource block quantity is a quality of resource blocks of a system bandwidth of the first system [¶0046 number of resource blocks used by device 400 may be indicated to the UE by a base station for LTE i.e. first system ¶0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include a number of RBs . Kim teaches specific LTE-related information for configuring NR resources but does not expressly teach a quantity of RBs. It would have been obvious to modify Kim to include this RB information as in Nilsson ¶0046 who teaches this allows for the wireless device to stay updated on the number of RBs in the LTE system which may potentially vary over time.

Regarding claim 8, Kim-Nilsson teaches:
The method according to claim 6, wherein the reference signal comprises a cell-specific reference signal (CRS) in the first system [Kim ¶0219-220, ¶00227-228, UE does not transmit on resource in NR used for LTE CRS, LTE being first system, thus reserved in second system being NR].

Regarding claim 9, Kim-Nilsson teaches:
The method according to claim 6, wherein the first system is an LTE system, and the second system is an NR system [Kim ¶0204-206, ¶0219-220, ¶00227-228, UE does not transmit on resource in NR used for LTE CRS, LTE being first system, thus reserved in second system being NR].

Regarding claim 10, Kim-Nilsson teaches:
The method according to claim 6, wherein a first location of the resource on a left side of the first subcarrier in the second system is different than a second location of the resource on a right side of first subcarrier in the second system, the first subcarrier in the second system corresponding to the center subcarrier of the first system [Kim see Figure 15, ¶0197-216, second system shown as NewRAT includes reserved first resource on both sides of a center frequency in resource grid for LTE see No TX which corresponds to CRS of LTE, and resources in different positions are different from each other and on either side of center carrier which is indicated to the UE, see also Figure 16 where resource on either side of the DC tone are reserved when used for a signal in LTE]

Regarding claim 11, Kim-Nilsson teaches:
The method according to claim 6, further comprising: generating, by a network device, the indication information [¶0204-205 Figure 23 base station signaling generated information].

Regarding claim 12, Kim-Nilsson teaches:
[¶0204-206, Figure 23 user equipment], wherein the indication information indicates a number indicating a first subcarrier  [¶0204-206, UE receives signaling indicating a number i.e. offset to determine center frequency tone of LTE system being the first subcarrier]; and a processor, configured to determine a first resource based on the indication information, wherein the first resource is to-be-reserved for use in a second system and is used for receiving a reference signal in a first system [¶0218-220, ¶0227-228, UE does not transmit on resource in NR used for LTE CRS, LTE being first system, thus reserved in second system being NR]; and wherein the first subcarrier is in the second system and corresponds to a center subcarrier of the first system [¶0204-206, ¶0227-228 center subcarrier of LTE first system being first subcarrier in second system being NR ].
Kim teaches receiving information with a number indicating a first subcarrier but does not expressly teach receiving a quantity.
Nilsson teaches the indication information indicates a first resource block quantity and the first resource block quantity is a quality of resource blocks of a system bandwidth of the first system [¶0046 number of resource blocks used by device 400 may be indicated to the UE by a base station for LTE i.e. first system ¶0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include a number of RBs . Kim teaches specific LTE-related information for configuring NR resources but does not expressly teach a quantity of RBs. It would have been obvious to modify Kim to include this RB information as in Nilsson ¶0046 who teaches this allows for the wireless device to stay updated on the number of RBs in the LTE system which may potentially vary over time.

Regarding claim 14, Kim-Nilsson teaches:
The terminal device according to claim 12, wherein the reference signal comprises a cell- specific reference signal CRS in the first system [Kim ¶0219-220, ¶00227-228, UE does not transmit on resource in NR used for LTE CRS, LTE being first system, thus reserved in second system being NR].

Regarding claim 15, Kim-Nilsson teaches:
The terminal device according to claim 12, wherein the first system is an LTE system, and the second system is an NR system [Kim ¶0204-206, ¶0219-220, ¶00227-228, UE does not transmit on resource in NR used for LTE CRS, LTE being first system, thus reserved in second system being NR].

Regarding claim 16, Kim-Nilsson teaches:
The terminal device according to claim 12, wherein a first location of the first resource on a left side of the first subcarrier in the second system is different than a second location of the first resource on a right side of the first subcarrier in the second system, the first subcarrier in the second system corresponding to the center subcarrier of the first system [Kim see Figure 15, ¶0197-216, second system shown as NewRAT includes reserved first resource on both sides of a center frequency in resource grid for LTE see No TX which corresponds to CRS of LTE, and resources in different positions are different from each other and on either side of center carrier which is indicated to the UE, see also Figure 16 where resource on either side of the DC tone are reserved when used for a signal in LTE]

Regarding claim 17, Kim-Nilsson teaches:
A network device, comprising: a transceiver [Figure 23 base station], configured to send indication information to a terminal device, wherein the indication information indicates a number indicating a first subcarrier [¶0204-206, UE receives signaling indicating a number i.e. offset to determine center frequency tone of LTE system being the first subcarrier], the indication information instructing the terminal device to reserve a resource for use in a second system with the resource accessed by the terminal device for receiving a reference signal in a first system [see ¶0200, ¶0209, ¶218-220, ¶0227-230, UE does not transmit on resource in NR used for LTE CRS, LTE being first system, thus reserved in second system being NR based on signaling from UE, based on signaling indicating DC tone placement and rate matching / REs for CRS in LTE]; and wherein the first subcarrier is in the second system and corresponds to a center subcarrier of the first system [¶0204-206, ¶0227-228 center subcarrier of LTE first system being first subcarrier in second system being NR ].
Kim teaches receiving information with a number indicating a first subcarrier but does not expressly teach receiving a quantity.
Nilsson teaches the indication information indicates a first resource block quantity and the first resource block quantity is a quality of resource blocks of a system bandwidth of the first system [¶0046 number of resource blocks used by device 400 may be indicated to the UE by a base station for LTE i.e. first system ¶0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include a number of RBs . Kim teaches specific LTE-related information for configuring NR resources but does not expressly teach a quantity of RBs. It would have been obvious to modify Kim to include this RB information as in Nilsson ¶0046 who teaches this allows for the wireless device to stay updated on the number of RBs in the LTE system which may potentially vary over time.

Regarding claim 19, Kim-Nilsson teaches:
The network device according to claim 17, wherein the reference signal comprises a cell- specific reference signal CRS in the first system [Kim ¶0219-220, ¶00227-228, UE does not transmit on resource in NR used for LTE CRS, LTE being first system, thus reserved in second system being NR].

Regarding claim 20, Kim-Nilsson teaches:
The network device according to claim 17, wherein the first system is an LTE system, and the second system is an NR system [Kim ¶0219-220, ¶00227-228, UE does not transmit on resource in NR used for LTE CRS, LTE being first system, thus reserved in second system being NR].

Regarding claim 21, Kim-Nilsson teaches:
[Kim see Figure 15, ¶0197-216, second system shown as NewRAT includes reserved first resource on both sides of a center frequency in resource grid for LTE see No TX which corresponds to CRS of LTE, and resources in different positions are different from each other and on either side of center carrier which is indicated to the UE, see also Figure 16 where resource on either side of the DC tone are reserved when used for a signal in LTE].

Regarding claim 22, Kim-Nilsson teaches:
The network device according to claim 17, further comprising: a processor, configured to generate the indication information [¶0204-205, Figure 23, base station generates indication or signaling].

Regarding claim 23, Kim-Nilsson teaches:
A non-transitory computer-readable medium having processor-executable instructions stored thereon [Figure 23 user equipment with these components], the processor-executable instructions, when executed, facilitate performance of a communication method comprising: receiving indication information from a network device, wherein the indication information indicates a number indicating a first subcarrier [¶0204-206, UE receives signaling indicating a number i.e. offset to determine center frequency tone of LTE system being the first subcarrier]; and determining a first resource based on the indication information, wherein the first resource is to-be-reserved for use in a second system and is used for receiving a reference signal in a first system [¶0218-220, ¶00227-228, UE does not transmit on resource in NR used for LTE CRS, LTE being first system, thus reserved in second system being NR]; and wherein the first subcarrier is in the second system and corresponds to a center subcarrier of the first system [¶0204-206, ¶0227-228 center subcarrier of LTE first system being first subcarrier in second system being NR ].

Nilsson teaches the indication information indicates a first resource block quantity and the first resource block quantity is a quality of resource blocks of a system bandwidth of the first system [¶0046 number of resource blocks used by device 400 may be indicated to the UE by a base station for LTE i.e. first system ¶0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include a number of RBs . Kim teaches specific LTE-related information for configuring NR resources but does not expressly teach a quantity of RBs. It would have been obvious to modify Kim to include this RB information as in Nilsson ¶0046 who teaches this allows for the wireless device to stay updated on the number of RBs in the LTE system which may potentially vary over time.

Regarding claim 24, Kim-Nilsson teaches:
A non-transitory computer-readable medium having processor-executable instructions stored thereon, the processor-executable instructions, when executed, facilitate performance of a communication method [Figure 23] comprising: sending indication information to a terminal device, wherein the indication information indicates a number indicating a first subcarrier [¶0204-206, UE receives signaling indicating a number i.e. offset to determine center frequency tone of LTE system being the first subcarrier], the indication information instructing the terminal device to reserve a resource for use in a second system with the resource accessed by the terminal device for receiving a reference signal in a first system [see ¶0200, ¶0209, ¶218-220, ¶00227-230, UE does not transmit on resource in NR used for LTE CRS, LTE being first system, thus reserved in second system being NR based on signaling from UE, based on signaling indicating DC tone placement and rate matching / REs for CRS in LTE]; and wherein the first subcarrier is in the second system and corresponds to a center subcarrier of the first system [¶0204-206, ¶0227-228 center subcarrier of LTE first system being first subcarrier in second system being NR ].

Nilsson teaches the indication information indicates a first resource block quantity and the first resource block quantity is a quality of resource blocks of a system bandwidth of the first system [¶0046 number of resource blocks used by device 400 may be indicated to the UE by a base station for LTE i.e. first system ¶0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include a number of RBs . Kim teaches specific LTE-related information for configuring NR resources but does not expressly teach a quantity of RBs. It would have been obvious to modify Kim to include this RB information as in Nilsson ¶0046 who teaches this allows for the wireless device to stay updated on the number of RBs in the LTE system which may potentially vary over time.

Claim 2, 7, 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim”) (US 20190141696 A1) in view of Nilsson (US 20140314175 A1) and Yi et al. (“Yi”) (US 11071124 B2).

Regarding claim 2, Kim-Nilsson teaches:
The method according to claim 1.
Kim teaches signaling but does not teach first information however Yi teaches
 wherein the indication information further indicates first information, and the first information comprises antenna port information and a frequency shift [Column 8 ll 43-60 and claim 1 wherein vshift and CRS antenna port ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim such that the signaling includes the further information as claimed. Kim teaches information for determining a center subcarrier and it would have been obvious to further modify this signaling to include antenna port and frequency shift as in Yi who teaches Column 8 to allow for rate-matching on RE locations where LTE and NR may both be transmitting.

Regarding claim 7, Kim-Nilsson teaches:
The method according to claim 6.
Kim teaches signaling but does not teach first information however Yi teaches
 wherein the indication information further indicates first information, and the first information comprises antenna port information and a frequency shift [Column 8 ll 43-60 and claim 1 wherein vshift and CRS antenna port ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim such that the signaling includes the further information as claimed. Kim teaches information for determining a center subcarrier and it would have been obvious to further modify this signaling to include antenna port and frequency shift as in Yi who teaches Column 8 to allow for rate-matching on RE locations where LTE and NR may both be transmitting.

Regarding claim 13, Kim-Nilsson teaches:
The terminal device according to claim 12.
Kim teaches signaling but does not teach first information however Yi teaches
 wherein the indication information further indicates first information, and the first information comprises antenna port information and a frequency shift [Column 8 ll 43-60 and claim 1 wherein vshift and CRS antenna port ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim such that the signaling includes the further information as claimed. Kim teaches information for determining a center subcarrier and it would have been obvious to further modify this signaling to include antenna port and frequency shift as in Yi who teaches Column 8 to allow for rate-matching on RE locations where LTE and NR may both be transmitting.

Regarding claim 18, Kim-Nilsson teaches:
The network device according to claim 17.
Kim teaches signaling but does not teach first information however Yi teaches
[Column 8 ll 43-60 and claim 1 wherein vshift and CRS antenna port ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim such that the signaling includes the further information as claimed. Kim teaches information for determining a center subcarrier and it would have been obvious to further modify this signaling to include antenna port and frequency shift as in Yi who teaches Column 8 to allow for rate-matching on RE locations where LTE and NR may both be transmitting.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190053235 A1 - ¶0035-36.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322. The examiner can normally be reached Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/JAY L VOGEL/             Primary Examiner, Art Unit 2478